EXHIBIT SUMMARY OF COMPENSATION FOR DIRECTORS AND NAMED EXECUTIVE OFFICERS OF OHIO VALLEY BANC CORP. Directors All of the directors of Ohio Valley Banc Corp. (“Ohio Valley”) also serve as directors of its subsidiary, The Ohio Valley Bank Company (the “Bank”).The directors of Ohio Valley are paid by the Bank for their services rendered as directors of the Bank, not Ohio Valley.Each director of the Bank who is not an employee of Ohio Valley or any of its subsidiaries (a “Non-Employee Director”) receives $550 per month for his or her services.Each director of the Bank who is an employee of Ohio Valley or any of its subsidiaries (an “Employee Director”) receives $350 per month for his or her services.In addition, each director of the Bank receives an annual retainer of $14,700 paid in December of each year for services to be rendered during the following year. Each Non-Employee Director who is a member of the Executive Committee of the Bank receives $2,000.00 per month for his or her services.In addition, each Non-Employee Director receives an annual retainer of $16,695 paid in December of each year for services to be rendered during the following year.This figure was pro-rated for time served for new members.Employee Directors receive no additional compensation for serving on the Executive Committee. The Bank maintains a life insurance policy for all directors with a death benefit of two times annual director fees as part of the Bank’s group term life insurance program.The Bank also maintains a Director Retirement Plan for all directors of the Bank and a Deferred Compensation Plan for all directors and executive officers of the Bank.These documents are filed as Exhibit 10.1, Exhibit 10.3, Exhibit 10.6(a) and Exhibit 10.6(b), respectively, to Ohio
